PER CURIAM.
 It will serve no useful purpose to set out the facts of the case or to canvass appellant’s contentions with respect to them, for it is quite plain that appellant had not exhausted his administrative remedies and was not entitled to interpose the defense of wrongful classification, Falbo v. United States, 320 U.S. 549, 64 S.Ct. 346, 88 L.Ed. 305. United States v. Balogh, 2 Cir., 160 F.2d 999, is a case directly in point. In addition, if we should hold that he had put himself in a position to make the defense, it is quite plain, under Lemien v. United States, 5 Cir., 158 F.2d 550, and Wells v. United States, 5 Cir., 158 F.2d 932, that none of his points are well taken.
The judgment appealed from is affirmed.